Citation Nr: 0211566	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  94-45 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include a soft tissue mass of the right arm, claimed as due 
to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1969 to 
July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the veteran's claim of entitlement to 
service connection for a skin rash secondary to Agent Orange 
exposure.  

In August 1994, the veteran submitted a notice of 
disagreement.  He noted that the rating decision did not 
address the status of the growth on his right arm and he 
inquired as to whether this was a separate claim or was 
combined with his Agent Orange claim.  A statement of the 
case (SOC) regarding service connection for skin rash or skin 
condition secondary to Agent Orange was furnished in August 
1994 and thereafter, the veteran perfected this appeal.  
Subsequently, in the June 1996 supplemental statement of the 
case (SSOC), the RO recharacterized the issue to include the 
soft tissue mass of the right arm, claimed as lymphoma or 
soft tissue sarcoma due to Agent Orange.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the appellant 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate his 
claim.

2. The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

3. The veteran has been variously diagnosed with 
dermatophytosis and erythematous papules suggestive of 
rosacea; he does not have chloracne, an acneform disease 
consistent with chloracne, or porphyria cutanea tarda 
which manifested itself to a degree of 10 percent or more 
within a year after the last date on which he was exposed 
to herbicides during service.

4. The veteran has a soft tissue mass of the right arm 
primarily diagnosed as lipoma; there is no medical 
evidence of lymphoma or soft tissue sarcoma.

5. The medical evidence of record does not relate the 
veteran's currently diagnosed skin disorder or soft tissue 
mass to any incident of his military service, to include 
in-service exposure to herbicides.


CONCLUSION OF LAW

A skin disorder, to include a soft tissue mass of the right 
arm, was not incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1116 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The veteran was notified of the laws and regulations 
pertaining to Agent Orange claims in the May 1994 rating 
decision, the August 1994 SOC, the June 1996 SSOC and the 
June 2002 SSOC.  In April 2001, the veteran was informed of 
the enactment of the VCAA and of VA's duty to notify and to 
assist.  Specifically, the veteran was informed that VA would 
help to get records from Federal agencies and also attempt to 
obtain private medical records upon receipt of the 
appropriate information.  The veteran was further advised of 
the evidence necessary to establish entitlement to service 
connection and of the information and evidence that was still 
needed.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In June 2001, the veteran 
responded to this letter indicating that he had no additional 
evidence to submit.  Further, in keeping with the duty to 
assist, the veteran was provided a dermatology examination in 
September 2000 and an orthopedic examination in October 2000.  
In view of the above, the Board finds that VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.

The Board notes that in August 1981, service connection was 
denied for residuals of Agent Orange exposure, to include a 
skin disorder, sinus disorder, and nervous condition.  The 
veteran did not appeal this decision and it is final.  See 
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1981); currently 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001). 

In Nehmer v. United States Veterans Administration, 712 F. 
Supp. 1404 (N.D. Cal. 1989), a United States District Court 
voided all benefit denials under 38 C.F.R. § 3.311a, the 
dioxin (Agent Orange) regulation.  Because of this decision, 
finality cannot attach to RO decisions promulgated between 
September 1985 (when 38 C.F.R. § 3.311a took effect) and 
February 1994 (when current regulations took effect).  

In this case, however, there is a final decision prior to 
September 1985.  Notwithstanding, because new regulations 
pertaining to claims of service connection based on exposure 
to Agent Orange were promulgated subsequent to the denial of 
the veteran's earlier claim, the Board concludes that the 
veteran's claim should be considered on a de novo basis.  See 
Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd. 17 F.3d 368 
(Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994) (where a 
new basis of entitlement has been established by a change in 
law, new and material evidence is not required because the 
claim is a new claim, rather than a reopened one). 

Background

The veteran contends that he is entitled to service 
connection for a skin disorder, to include a soft tissue mass 
of the right arm.  He reports problems with a periodic skin 
rash since service that he asserts is related to Agent Orange 
exposure.  The veteran further asserts that his soft tissue 
mass has not been definitively diagnosed and it is his 
opinion that it represents a lymphoma or soft tissue sarcoma.

Service medical records establish that on examination in 
November 1967, November 1969, and February 1971, the 
veteran's skin was determined to be normal on clinical 
evaluation.  The veteran underwent a flight physical in June 
1971.  He reported that he was in excellent overall heath and 
denied a history of skin disease.  On examination, no skin 
abnormalities were noted.  In July 1971, the veteran 
completed a statement of medical condition indicating there 
had been no change in his medical condition since his last 
separation examination.

The veteran underwent a VA Agent Orange examination in July 
1981.  The veteran reported that in 1971 or 1972 he had a 
skin rash on his face in the area of the nose and under the 
eyes.  In 1975 or 1976, the same type of skin dermatitis 
occurred on his anterior chest.  He reported that the 
dermatitis is periodic or intermittent in character.  
Examination of the skin revealed no dermatitis or lesions and 
no residuals of Agent Orange were found.

In July 1991, the veteran underwent an Agent Orange and 
dermatological examination.  The veteran reported that in 
1972 or 1973, he developed a rash on each side of his nose 
close to his eyes and on his anterior chest wall.  He 
reported seeing a VA dermatologist and that he was told to go 
home.  The examiner attempted to check out the veteran's 
chart but there was no chart showing the veteran had been 
seen as an outpatient.  Since 1972 or 1973, the rash comes up 
suddenly and then goes away.  The symptoms last about 2-3 
days and it might be a year before it recurs.  The veteran 
reported that he has tried to make dermatology appointments 
but by the time he gets an appointment his skin has cleared 
up. 

Currently, the veteran did not have any skin lesions but 
reported having some around the beginning of the month.  He 
reported some residuals of a couple of skin lesions on the 
anterior upper chest wall that were noted to be slightly 
reddish areas about the size of a pencil eraser.  Diagnoses 
included 1) residual of dermatophytosis of face and chest, 
history of; and 2) no chloracne, no residual of Agent Orange 
exposure.

In June 1992, the veteran underwent magnetic resonance 
imaging (MRI) of a right elbow mass.  Impression was "[t]wo 
1 cm lesions that appear benign in nature in the subcutaneous 
fat proximal to the right elbow."

VA outpatient treatment records indicate that in October 
1994, the veteran was seen with complaints of a soft tissue 
mass in the right upper arm for three years and also 
persistent scaling circular patches on his chest over the 
sternum.  He was diagnosed with a questionable lipoma and 
dermatophytosis.  He was referred to general surgery and 
dermatology and was prescribed an antifungal medication.  In 
November 1994, the veteran was seen in the general surgery 
clinic.  Assessment was rule out lipoma and the veteran was 
scheduled for excision.  The veteran did not return for the 
scheduled excision, apparently because he would have to pay 
for the procedure. 

In July 2000, the RO requested that the necessary tests be 
performed to determine the correct diagnosis for the growth 
involving the veteran's right arm.  In September 2000, the 
veteran underwent a dermatology examination.  He reported a 
28-year history of intermittent itching and pain of the right 
upper arm in the distal medial portion.  On examination, no 
scar was noted and palpation of the lesions was difficult as 
they were deep in the integument.  There were no lesions on 
the chest but a few erythematous papules were noted on the 
facial area, perhaps suggestive of rosacea.  The examiner 
suggested that the upper arm lesions were deep enough in the 
subcutaneous layer that the expertise of an orthopedic 
specialist would be of greatest value in this case.

In October 2000, the veteran underwent an orthopedic 
examination.  Physical examination revealed a soft tissue 
mass on the medial distal humerus just above the medial 
epicondyle.  Impression was "[s]oft tissue mass, 
questionable lipoma."  It was the examiner's opinion that 
the veteran had not had surgery on his arm for this lesion 
and he did not believe the lesion represented a soft tissue 
lymphoma or sarcoma.  If the veteran had such a diagnosis, 
the lesion would have certainly spread.  On a clinical basis, 
the lesion was benign.  Any removal would be purely elective 
and would require open surgery with extensive dissection of 
the nerves and blood vessels in the area before removal of 
the mass.

The examiner noted that the lesion could be watched for 
changes and stated that "it apparently has not changed to 
any significant degree in 8-9 years which to me leads to the 
diagnosis of lipoma as the #1 diagnosis."  Regarding the 
etiology of the mass, the examiner stated that "[w]hether or 
not this lesion is related to exposure to agent orange is 
very doubtful to me."  He further noted that Agent Orange 
toxicity was outside his area of expertise.  The veteran did 
not have any skin lesions at the time of the orthopedic 
examination.
Analysis

The diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents consist 
of chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2001).  Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes) was added to the list of 
such presumptive diseases, effective July 9, 2001.  See 66 
Fed. Reg. 23,166, 23,168-23,169 (May 8, 2001).  

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1 (2001).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active, 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2001).  

The Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991, has determined that 
a presumption of service connection based on exposure to 
herbicides used in Vietnam during the Vietnam era is not 
warranted for the following conditions: 1) hepatobiliary 
cancers; 2) nasal and nasopharyngeal cancer; 3) bone cancers; 
4) breast cancer; 5) cancers of the female reproductive 
system; 6) urinary bladder cancer; 7) renal cancer; 8) 
testicular cancer; 9) leukemia; 10) reproductive effects 
(abnormal sperm parameters and infertility); 
11) Parkinson's disease; 12) chronic persistent peripheral 
neuropathy; 13) lipid and lipoprotein disorders; 14) 
gastrointestinal and digestive disease (other than diabetes 
mellitus); 15) immune system disorders; 16) circulatory 
disorders; 17) respiratory disorders (other than certain 
respiratory cancers); 18) skin cancer; 19) cognitive and 
neuropsychiatric effects; 20) gastrointestinal tract tumors; 
21) brain tumors; 
22) amyloidosis; and 23) any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 67 Fed. Reg. 42,600 et 
seq. (June 24, 2002).  

If a veteran served on active duty in Vietnam during the 
Vietnam era (beginning on January 9, 1962 and ending on May 
7, 1975), the veteran is presumed to have been exposed to 
herbicides.  See 38 U.S.C. § 1116, as amended by § 201 of the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-___ (HR 291) (Dec. 27, 2001).  The last date on 
which a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he served in 
Vietnam during the period beginning on January 9, 1962 and 
ending May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(iii) (2001).  

The veteran's DD-214 indicates he served in Vietnam from May 
3, 1970 to July 2, 1971 and that his military occupational 
specialty (MOS) was artilleryman.  The veteran reported that 
he also served as a door gunner on a helicopter crew.  
Service personnel records submitted by the veteran indicate 
he was awarded various medals based on his service in 
connection with military operations against a hostile enemy 
force in the Republic of Vietnam.  Accordingly, the veteran 
has the requisite service and is presumed to have been 
exposed to herbicides during his tour in Vietnam.  

In reviewing the medical evidence of record, the veteran has 
been variously diagnosed with dermatophytosis and 
erythematous papules suggestive of rosacea.  There is no 
evidence of chloracne, other acneform disease consistent with 
chloracne, or porphyria cutanea tarda.  Further there is no 
evidence that any such disease manifested itself to a 
compensable degree within 1 year after the last exposure to 
herbicides.  The soft tissue mass of the right arm has been 
primarily diagnosed as a lipoma and there is no medical 
evidence indicating the mass is a lymphoma or soft tissue 
sarcoma.  As such, service connection on a presumptive basis 
for a skin disorder, to include a soft tissue mass of the 
right arm, is not warranted.

Notwithstanding the foregoing presumptive provisions, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, the 
presumption is not the sole method for showing causation and 
thereby establishing service connection.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2001).
 
As discussed, the medical evidence establishes diagnoses of 
dermatophytosis, possibly rosacea, and lipoma.  In order to 
establish service connection, however, any current disability 
must be related to the veteran's active service, to include 
in-service exposure to herbicides.  

Service medical records are negative for any complaints or 
treatment for skin problems and there is no medical evidence 
of any complaints until VA examination in August 1981 when 
the veteran reported a history of skin problems as early as 
1971.  Notwithstanding the veteran's reported history, the 
record does not contain contemporaneous medical evidence to 
support this and the Board notes that a bare transcription of 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  Regarding the soft tissue mass of the veteran's 
right arm, there is no medical evidence of this condition 
until the MRI dated in June 1992, approximately 21 years 
after discharge.  

The veteran asserted that he had skin problems during service 
which were not diagnosed and that after service he attempted 
to be seen by the dermatologist but was never able to get an 
appointment while his skin condition was active.  Even 
assuming this was the case, there is still no medical 
evidence establishing a relationship between the veteran's 
currently diagnosed conditions and any in-service symptoms.

On VA examination in July 1981 and July 1991, the examiners 
specifically noted there were no residuals of Agent Orange 
exposure.  On orthopedic examination in October 2000, the 
examiner indicated it was very doubtful to him whether the 
soft tissue mass was related to Agent Orange exposure.  The 
Board recognizes the examiner's notation that Agent Orange 
toxicity was outside his realm of expertise.  Nonetheless, 
the Board finds this opinion to be probative in that it 
determined that the soft tissue mass most likely represented 
a lipoma and not a lymphoma or soft tissue sarcoma.  The 
Board notes that lipoma is not listed as a disease associated 
with exposure to herbicides.  See 38 C.F.R. § 3.309(e) 
(2001). 

The Board acknowledges the veteran's sincere belief that his 
current medical problems (skin disorder and soft tissue mass) 
are related to Agent Orange exposure.  The veteran, however, 
is not competent to render a diagnosis or to provide an 
opinion as to the etiology of his claimed conditions.  See 
Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (lay persons are not competent to 
offer medical opinions).

Accordingly, the Board finds that the evidence is against a 
finding that the veteran's skin disorder, to include a soft 
tissue mass of the right arm, began during his military 
service or is related to any incident of such service, to 
include his exposure to Agent Orange during service.  As the 
preponderance of the evidence is against the claim for 
service connection, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

Entitlement to service connection for a skin disorder, to 
include a soft tissue mass of the right arm, is denied.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

